UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
Plaintiff,

Criminal No. 0l-00422-0l (RCL/AK)

AKIL NESBY,
Defendant.

FILED

d FEB 1 s 2011

Clerk. U.S. District & Bankruptcy
Courts for the District of Cotumbia

)
)
)
v. )
)
)
)

AMENDED CONSENT TO MODIFY SUPERVISED RELEASE
Following the Defendant’s conviction of Assault on a Police Officer in the Superior

Court of the District of Columbia, he was sentenced to performing 90 hours of community
service. Tlie charges culminating in the aforementioned conviction and sentence resulted in the
Probation Office of this Court charging the Defendant with violating the conditions of his
supervised release in the above-captioned case. The Probation Officer recommended that the
appropriate sanction for the violation should be a modification of the Defendant’s special
conditions of Supervised Release to include 60 days in a halfway house. Both the United States
and the Defendant agree with the recommendation of the United States Probation Off`ice.
Accordingly, it is RECOMMENDED THAT the special conditions of Defendant’s Supervised

Release be modified to include a 60 day placement in the Hope Village facility.

/‘ ¢- ’
DATED: E¢Lm,¢.:.' §§ , 2011 W 
w

ALAN’KAY
UNITED STATES AGI RATE JUDGE

Failure to file timely objections to the findings and recommendations set forth in this

report may waive your right of appeal from an order of the District Court adopting such findings

and recommendations. See Thomas v. Arn, 474 U.S. 140 (1985).

The Magistrate Judge having recommended that the conditions of Defendant’s supervised '

release be modified and there being no objection thereto, IT IS ORDERED that the

recommendation of the Magistrate Judge is accepted.

DATED: """°"‘~ /( ,2011 

UNITED WI`A'I`ES DISTRICT COURT JUDGE